PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 15/352,488
Filing Date: 11/15/2016
Appellant(s): BATES, James Stewart



__________________
Ali UYANIK (67,080)
For Appellant


EXAMINER’S ANSWER








This is in response to the appeal brief filed 5/3/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant’s arguments filed 5/3/2021 with respect to claims 1-29 have been fully considered but they are not persuasive. Appellant’s arguments will be addressed herein below in the order in which they appear in the response filed 5/3/2021.
Appellant argues that (A) Donnelly et al., Sela et al., Bly et al., Wehman et al. and Shiri et al.  do not anticipate and/or render obvious the present invention because Donnelly et al., Sela et al., Bly et al., Wehman et al. and Shiri et al. do not disclose the limitations in Applicant’s  previously presented and/or presently amended claims, and (B) the Appellant’s claimed invention is directed to statutory matter. Examiner respectfully disagrees with Appellant’s arguments.
102 Responses
Examiner’s response to Applicant’s 7/25/2020 amendments was proper especially given the minimal claim amendments submitted by Applicant. Applicant’s argument is not persuasive.
Applicant argues that Donnelly et al. do not teach “at least one sensor that generates a reference signal indicative of at least one of the position or a preferred location relative to a user's body.” In particular Applicant argues that Donnely et al. do not teach “a reference signal.”  In paragraph [0028], Donnelly et al. teach subject activity sensors 135 that detect subject movements, lack thereof, or position orientation. Sensors 110 and 135 also generally detect tangible medical or physical information as well as statistically significant changes in measurement or conditions with time that may indicate changes in the subject’s health condition, such as a worsening heart failure condition. By definition 110 and 135 generate signals. In order to detect changes a reference signal must be generated by which changes (differences) can be detected. In addition paragraph [0033] of Donnelly et al. teach that controller 105 uses information detected by multiple activity sensors to “calibrate or verify the accuracy of sensors 110.”  Again, the generation of a reference signal is necessary at least for calibration.  Further, Applicant argues that 
Applicant argues that Donnelly et al. do not teach “a feedback signal that is representative of a difference between the position and the preferred.” Again, at paragraph [0033], Donnelly et al. teach “sensor 110 detects a reduced heart beat or no heart beat because it is improperly position on the subject.” Further, at paragraph [0033], Donnelly et al. teach “Controller 105 can identify this discrepancy and notify the subject, for example by a display on monitor 130, that one of sensors 110 should be repositioned.” Applicant’s argument is not persuasive. 
Applicant argues that Donnelly et al. do not teach “wherein the reference signal is an identifiable marker.” Again, at paragraph [0033], Donnelly et al. teach “Controller 105 can identify this discrepancy and notify the subject, for example by a display on monitor 130, that one of sensors 110 should be repositioned” and “sensor 110 detects a reduced heart beat or no heart beat because it is improperly position on the subject.” Thus, Donnelly et al. do teach “wherein the reference signal is an identifiable marker.” Applicant’s argument is not persuasive.
Similarly Donnelly et al. do teach “wherein the one or more processors combine at least one of the motion signal or the orientation signal with a medical instrument signal to improve sensor accuracy” (Claim 13). Again, at paragraph [0028], Donnelly et al. teach subject activity sensors 135 that detect subject movements, lack thereof, or position orientation, and Sensors 110 and 135 also generally detect tangible medical or physical information. At paragraph [0033] of Donnelly et al. teach that controller 105 uses information detected by multiple activity sensors to “calibrate or verify the accuracy of sensors 110.”  Further, Donnelly et al. teach “sensor 110 detects a reduced heart beat or no heart beat because it is improperly position on the subject.” In addition, at paragraph [0043] Donnelly et al. teach “Outputs from sensors 135 may be integrated, compared or differentiated by controller 105 to predict subject activity, and reduce interference or error signals.” Applicant’s argument is not persuasive.
Applicant argues that Donnelly et al. do not teach “wherein the one or more processors combine at least one of the motion signal or the orientation signal with the medical instrument measured data to reduce motion artifacts” (Claim 14). However, at paragraph [0033], Donnelly et al. teach “one or more of sensors 110 may be tasked with determining 
Applicant argues that Donnelly et al. do not teach “further comprising a pressure sensor that, in response to detecting a pressure associated with the medical instrument, generates a pressure reading” (Claim 15). However, at paragraph [0027], Donnelly et al. teach “sensors 110 can include sensors that monitor or measure…blood pressure.” Applicant’s argument is not persuasive.
In addressing Applicant’s 102 arguments above, it is clear that the Examiner has provided proper rationale and that the Applicant is not unduly forced to “guess” which features of Donnelly et al. correspond to rejected claims 17, 18, 20-25 and 29. Applicant’s argument is not persuasive.
103 Responses 
In addition, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Furthermore, the Examiner respectfully submits that obviousness is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard, the Examiner respectfully submits that he has at least satisfied the burden of presenting a prima facie case of obviousness, since he has presented evidence of corresponding claim elements in the prior art and has 
In addition, the Examiner recognizes obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)). Further, it was determined in In re Lamberti et al, 192 USPQ 278 (CCPA) that:
(i) obviousness does not require absolute predictability;
(ii) non-preferred embodiments of prior art must also be considered; and
(iii) the question is not express teaching of references, but what they would suggest.
Additionally, the Examiner recognizes that references cannot be arbitrarily altered or modified and that there must be some reason why one skilled in the art would be motivated to make the proposed modifications. However, although the Examiner agrees that the motivation or suggestion to make modifications must be articulated, it is respectfully contended that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
As such, it is respectfully submitted that an explanation based on logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention that support a holding of obviousness has been adequately provided by the motivations and reasons indicated by the Examiner in the prior Office Actions (paper dated 2/21/2109, 6/20/2019, 1/30/2020 and 10/28/2020), Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter., 4/22/93).101 Responses 
As per Appellant’s argument (B), Appellant’s remarks with regard to the statutory nature of Appellant’s claimed invention are addressed in the 10/28/2020 Office Action. 
Rehash 
With respect to argument (B), Examiner respectfully disagrees with Applicant’s arguments as Applicant's remarks and arguments merely rehash issues addressed in the Office 
Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0002]) that the desire to increase patient access to health care providers has driven the development of telemedicine. However, in most cases patient-doctor video or audio conferencing does not provide sufficient interaction necessary to allow for proper medical diagnosis. Hence, there is a need for self-measurement systems and methods for accurately using medical instruments to perform patient self-measurements. So a need exists to organize these human interactions through performing patient self-measurements using the steps of “receiving medical instrument measured data and reference signals, generating reference signals, displaying reference signals, feedback signals and representations of differences, providing adjustment instructions,” etc.  Applicant’s system/method performs patient self-measurements and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant.
The Office Failed to Establish a Prima Facie Case
The USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the Applicant of the reasons for rejection, ‘“together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application.’” See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011) (brackets in original, quoting 35 U.S.C. § 132). Here, the Examiner notifies Applicant that the claims are directed to a patent-ineligible abstract idea, i.e., that the claims are directed to the abstract idea of mental processes and a certain method of organizing human interactions. Thus, the Applicant has been notified of the reasons for the rejection with such information “as may be useful in judging of the propriety of continuing the prosecution of [the] application.” See Id.
Further, a prima facie case is made when the rejection: i. identifies and clearly articulates the judicial exception recited in the claims, ii. identifies any additional elements recited in the claims, and iii. explains why the additional elements do not amount to significantly more than the exception, the Examiner notes that documentary evidence is not required to make a prima facie case of patent ineligibility.  Numerous court cases (Alice, Bilski, Diehr, Flook, Benson) did not rely on evidence to find the claims to be directed to a judicial exception without significantly more.  Because the claims have been shown to recite an abstract idea that is similar to abstract ideas previously found by the courts to be abstract, prima facie case of patent ineligibility has been established. Applicant’s argument is not persuasive.
The Claims Do Not Pre-Empt Every Application
While it is acknowledged that preemption is the concern driving judicial exceptions to patent eligibility, preemption is not a stand-alone test for eligibility.  Rather, the results of applying the two-part framework from Alice Corp. and Mayo answer the question of whether the claims are preemptive. Where the claims are deemed only to be directed to patent ineligible subject matter under the two-part framework, as they are in this case, preemption concerns are fully addressed and made moot.  As shown above, the claims are directed to an abstract idea and the additional elements do not amount to significantly more than the abstract idea.  Therefore, the claims are not directed to patent-eligible subject matter for the reasons set forth above. Applicant’s argument is not persuasive.
Similarly, the streamlined analysis is not a means to circumvent the full analysis under the two-part framework.  A claim that fails to qualify as eligible after step 2B of the full analysis would not be eligible for the streamlined analysis because the claim lacks self-evident eligibility.  As shown above, the claims are directed to an abstract idea and the additional elements do not amount to significantly more than the abstract idea.  Therefore, the claims are not directed to patent-eligible subject matter for the reasons set forth above. Applicant’s argument is not persuasive.
Significantly More
Further, the Examiner is not persuaded that “receiving medical instrument measured data and reference signals, generating reference signals, displaying reference signals, feedback signals and representations of differences, providing adjustment instructions,” etc. constitutes significantly more than the abstract idea. “[M]erely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.” Electric Power Group, 830 F.3d at 1355. Moreover, the claims “do not include any requirement for performing the claimed functions…by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept.” Id. at 1356. In short, each step does no more than require a generic computer processor to perform generic computer functions. See Applicant’s specification at paragraph(s) [0074]-[0077] describing generic computer components (i.e. computers, computing devices, processors, 
Considering each of the claim elements in turn, the function performed by the computer at each step of the process is purely conventional. For example, “receiving medical instrument measured data and reference signals, generating reference signals, displaying reference signals, feedback signals and representations of differences, providing adjustment instructions,” etc. is/are purely conventional in computer systems and its use in the claim both individually and in the ordered combination fails to transform the nature of the claim. Each step of the claimed system/method does no more than require a generic computer to form a generic computer function. Applicant’s argument is not persuasive.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHARLES P COLEMAN/
Examiner, Art Unit 3626

Conferees:
/ROBERT W MORGAN/            Supervisory Patent Examiner, Art Unit 3626 


/JASON S TIEDEMAN/            Primary Examiner, Art Unit 3626                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.